ON REHEARING. Hart, J. We have carefully considered the brief of counsel for appellant on his motion for a rehearing, and on the matters considered and determined therein we adhere to our original opinion. Counsel for appellant now urge that the indictment is defective because it does not charge that the entry was falsely altered. This question was not raised by counsel for appellant in their brief on the submission of the case, and the point was -overlooked by us. The rule that matters not raised by counsel in their brief on the submission of a case will not be considered on a petition for rehearing does not apply in felony cases. Hence the question is now before us for determination. A majority of the court is of the opinion that the objection is well taken. “Nothing can be taken by intendment or by way of recital, to supply the want of certainty in an indictment.” State v. Ellis, 43 Ark. 93. “The charge must contain such a description of the crime, etc., that, without intending anything but what appears, the defendant may know what he is to answer, and what is intended to be proved, in order that the jury may be warranted in their verdict, and the court in the judgment they are to give.” United States v. Watkins, 3 Cranch C. C. 441; I Chitty on Pleading, 237. The charge in the indictment is that appellant “did feloniously and unlawfully alter and change,” etc., “the books of account of said bank, kept by said corporation, said alteration and change having been made feloniously and unlawfully . in said book accounts aforesaid by the said Frank Ouertermous ; said felonious, fraudulent charges and alterations aforesaid in said books aforesaid were made,” etc. The language of the statute under which the indictment was found is1 “shall falsely alter any entry,” etc. We do not think the words “said felonious fraudulent change,” as used in the indictment, take the place of, or are equivalent to, a charge that the entry was falsely altered. The latter is an essential ingredient of the offense. To charge that a thing is done falsely is an averment of a fact. The word “false” “distinctively characterizes a wrongful act known to involve an error or untruth.” Anderson’s Law Dictionary, p. 447. On the other hand, the word “fraudulent” relates, not to the act done, but to the intent with which it was done. It is rather a conclusion or inference that may be drawn from a given state of facts. The word “falsely,” as used in the statute, not only imports an element of fraud or bad faith, but goes further and relates to the act done. The gist of the offense is to “falsely alter the books,” and, following the general rule that nothing material shall be taken by intendment, this fact should be apparent upon the face of the indictment by positive and direct allegations. Therefore, the court should have sustained the demurrer to the indictment. Mr. Justice Wood also thinks the testimony is not sufficient to support the verdict. The petition for a rehearing will therefore be granted. The judgment, for the reasons given herein, will be reversed, and the cause remanded with directions to sustain the demurrer to the indictment and for further proceedings.